Order, Supreme Court, New York County (Herman Cahn, J.), entered November 12, 2002, which denied petitioner’s application to vacate an arbitration award dismissing his claim, unanimously affirmed, without costs.
Pursuant to rule 10314 (b) (2) (C) of the National Association of Securities Dealers Procedural Rules, it was within the arbitrator’s discretion to deny petitioner’s motion to preclude respondents’ answer for untimely service. Aside from the grounds specified in CPLR 7511 (b), courts may vacate an arbitration award only if it violates a strong public policy, is totally irrational, or exceeds a specifically enumerated limitation upon the arbitral authority (Matter of Board of Educ. of Dover Union Free School Dist. v Dover-Wingdale Teachers’ Assn., 61 NY2d 913 [1984]). None of those situations is presented herein. We have considered and rejected the parties’ remaining contentions for affirmative relief. Concur—Nardelli, J.P., Andrias, Rosenberger and Friedman, JJ.